          Case 1:18-cv-00722-LGS Document 177 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 GEORGE BENN,                                                 :
                                              Plaintiff,      :
                                                              :    18 Civ. 722 (LGS)
                            -against-                         :
                                                              :         ORDER
 THE CITY OF NEW YORK, et al.,                                :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, this case is trial ready,

        WHEREAS, on July 28, 2021, an Opinion and Order was issued granting in part and

denying in part Defendants’ motion for partial summary judgment. Dkt. No. 176. Plaintiff’s

sole remaining claims are Claims Ten and Eleven, for excessive force and failure to intervene in

the February 19, 2015, incident. Dkt. No. 176. It is hereby

        ORDERED that this case will be placed in second place on the Court’s trial-ready

calendar for a trial to begin on January 18, 2022, or the Court’s first available date thereafter.

The Court will request a courtroom to commence a trial in this matter on or around January 18,

2021, and will notify the parties of any firm or back-up trial date when first quarter courtroom

assignments are made (approximately a month in advance). It is further

        ORDERED that in accordance with and as further provided in Individual Rule IV.B:

                 (1) Any motions in limine shall be filed by October 21, 2021. Responses to the

                      motions shall be filed by November 18, 2021. No reply shall be filed. The

                      parties shall follow the Court’s Individual Rules regarding such motions. It is

                      further

        ORDERED that, no later than November 18, 2021, the parties shall file a Joint Final
         Case 1:18-cv-00722-LGS Document 177 Filed 07/30/21 Page 2 of 2




Pre-Trial Order as provided in the Court’s Individual Rules.

                                                   ****

               The parties are encouraged to contact Courtroom Deputy James Street at (212)

805-4553 closer to the trial date if they wish to know where they stand on the list of trials to be

scheduled.



Dated: July 30, 2021
       New York, New York




                                                  2
